Title: To George Washington from Henry Knox, 5 March 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 5th March 1789

I yesterday received your favor of the 21st ultimo containing enclosures which shall be submitted agreably to your desire.
Yesterday being appointed for the assembling of the new government the members of it who are in Town met together, but there not being a quorum for business, they will adjourn from day to day untill they have a competent number of members which will most probably be early in the next week. 
The members present are as follows.

          
            
            Senators—Representatives
          
          
            N.H.
            2.
             1 
          
          
            Mass.
            1.
             4 
          
          
            Con.
            2.
             5 
          
          
            Pen.
            2.
             5 
          
          
            Virga
            
             1 
          
          
            South C.
            
             1 
          
          
            Georgia
            1.
            
          
          
            
            8 
            17 
          
        
Twelve will be a quorum in the Senate and thirty in the house.
Colonel Wadsworth informs me that he shall have here next week some superfine brown Hartford cloth intended for you.1 am my dear Sir Your most obedient humble Servant

H. Knox

